Case 3:18-cv-00718-JAG Document 320 Filed 12/22/20 Page 1 of 1 PagelD# 10728

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

IN RE: INTERIOR MOLDED DOORS Lead Civil Action No, 3:18-cv-00718-JAG
ANTITRUST LITIGATION

 

 

ORDER

This matter comes before the Court on the joint response to the Court’s December 10, 2020
Opinion and Order filed by the Direct Purchaser Plaintiffs (“DPPs”) and the defendants, Jeld-Wen,
Inc., and Masonite Corporation. (ECF No. 319.) The parties “request that the Court approve a
brief extension for the Direct Purchaser Plaintiffs to submit a revised proposed order setting a date
for the Final Approval Hearing, conditionally certifying the settlement class, approving the form
of notice and the notice program, and approving the claims administrator and escrow agent.” (/d.)
Upon due consideration, the Court GRANTS the requested extension and gives the DPPs until
January 29, 2021, to submit a revised proposed order setting a date for the Final Approval Hearing,
conditionally certifying the settlement class, approving the form of notice and the notice program,
and approving the claims administrator and escrow agent.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Date: 2? December 2020
Richmond, VA Isl (A /

John A. Gibney, ye
United States District Judge

 

 

 
